— Proceeding initiated in this court, pursuant to subdivision 4 of section 6510. of the Education Law, to review an order of the Commissioner of Education revoking petitioner’s license to practice pharmacy upon finding him guilty of practicing the profession fraudulently and of unprofessional conduct. The record contains evidence that petitioner misappropriated some $8,000 during his employment as a pharmacist. At the hearing held herein there were some factual issues which were primarily issues of credibility. The determination is supported by substantial evidence and the petitioner’s contentions that a confession written and signed by him was inadmissible and that he was denied due process are without merit. His further contention that the charges were in violation "of State and Federal Labor Laws” is without merit and, in any event, was not raised during the administrative proceedings. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.